Citation Nr: 0726293	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss, and if so, whether 
service connection is warranted.  

2.  Entitlement to an increased rating for residuals of 
rheumatic fever, manifested by arthralgia of multiple joints, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to May 
1965, and from June 1969 to June 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  This decision, in pertinent part, 
denied service connection for bilateral hearing loss, and 
continued a 10 percent rating then in effect for the 
veteran's service-connected rheumatic fever residuals.  
Thereafter, by May 2002 rating decision, the rating assigned 
for the rheumatic fever residuals was increased to 20 
percent.  The veteran has continued to pursue his appeal for 
a further increase beyond that already granted, and he is 
presumed to be seeking the maximum evaluation assignable per 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

These matters were previously remanded by the Board in June 
2004 and August 2005, so that additional development of the 
evidence could be accomplished and so that a hearing could be 
scheduled, respectively.  

The veteran provided testimony at hearing conducted at the RO 
by a former Veterans Law Judge in December 2003, and later in 
December 2006, before the undersigned Acting Veterans Law 
Judge.  Transcripts of both hearings are of record.  

Entitlement to service connection for bilateral hearing loss 
was denied in a July 1996 rating decision.  As the veteran 
did not appeal that decision, it is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thus, regardless of any RO action, the 
current claim to reopen may be considered on the merits only 
if new and material evidence has been submitted since the 
July 1996 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

For the reasons outlined below, this appeal is, in pertinent 
part, REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action 
required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was last 
finally denied in a July 1996 rating decision, which 
essentially found that the disorder was not shown; the 
veteran was notified of this decision in July 1996.  A timely 
appeal was not thereafter initiated.  

2.  Evidence received since the 1996 RO decision includes new 
evidence which bears directly and substantially on whether 
the appellant has bilateral hearing loss, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The cumulative evidence, both old and new, establishes 
that the appellant's diagnosed bilateral hearing loss was not 
manifested in service and is not shown to be related to 
service to include in-service noise exposure or acoustic 
trauma; sensorineural hearing loss was not manifested to a 
compensable degree within a year of the veteran's separation 
from active duty.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective for claims to reopen filed prior to August 
29, 2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so presumed.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  See June 2004 letter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's here reopened claim for 
service connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The Board also observes that the regulations implementing the 
VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001, and as the instant 
petition to reopen (service connection claim for bilateral 
hearing loss) was filed in September 1997, it does not apply 
here.




Factual Basis

Service medical records include a reference to infected ears 
10 months before the veteran's enlistment.  See September 
1964 Report of Medical History.  The service medical records, 
including audiometer findings reported in September 1964 
(enlistment), June 1969 (reenlistment), and June 1974 
(separation) are devoid of any complaints, findings or 
diagnoses pertaining to hearing loss.  A Report of Medical 
Examination dated in June 1973 shows a diagnosis of scar 
tissue of the left tympanic membrane.  

The Board is mindful that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization -- American National Standards Institute (ISO-
ANSI).  In order to facilitate data comparison for VA 
purposes, ASA standards noted in service medical records 
dated prior to November 1, 1967 must be converted to ISO-ANSI 
standards.  Audiometric charts in records dated after 
November 1, 1967 are presumed to be in ISO-ANSI units unless 
otherwise specified.  Such considerations were acknowledged 
in finding that the veteran did not have a diagnosis of 
hearing loss during either of his periods of service.  See 
38 C.F.R. § 3.385 (2006).  

Hearing loss was not reported in the course VA examinations 
conducted in August 1965 and December 1974.  

The RO denied entitlement to service connection for bilateral 
hearing loss in July 1996.  The veteran was informed hat the 
claim was denied because, essentially, he did not have 
hearing loss.  He was notified of this decision in the same 
month.  The veteran did not appeal this decision.  

The veteran underwent left ear surgery in July 1997.  

He attempted to reopen his claim for hearing loss September 
1997.  See VA Form 21-4138.  He was informed by a letter of 
May 1999 that his claim had been previously denied, and that 
he needed to submit new and material evidence.  He did not.  

The veteran again sought to reopen his claim for hearing loss 
in November 2000.  See VA Form 21-4138.  

A VA audiology treatment note dated in February 2001 includes 
a diagnosis of bilateral sensorineural hearing loss.  The 
veteran also complained of tinnitus.

The RO again denied service connection for bilateral hearing 
loss in May 2001.  The veteran perfected an appeal to the 
denial.  

The report of an April 2002 VA audio examination shows that 
the examiner, in essence, opined that the veteran's diagnosed 
bilateral sensorineural hearing loss was not at least as 
likely attributable to in-service acoustic trauma.  The 
examiner also opined that the hearing loss was not caused by 
the veteran's service-connected rheumatic fever.  

The veteran was afforded another VA audio examination in July 
2004.  The examiner is shown to have comprehensively reviewed 
the record, including the veteran's service medical records.  
The examiner initially noted that the veteran's in-service 
hearing acuity "showed no evidence of damage by noise 
exposure in the military."  The examiner also observed the 
veteran's in-service middle ear problems, and opined that 
"the veteran's current hearing loss is most likely due to 
the veteran's history of chronic middle ear problems, and not 
to noise exposure or other acoustic trauma while in 
service."  The examiner added that the veteran's preexisting 
middle ear problems were not "aggravated" by his military 
service.  The Board also notes that the examiner did indicate 
that, while the cause of tinnitus cannot be determined with 
certainty, it was "possible for noise exposure which does 
not result in permanent hearing loss to indeed result in 
chronic tinnitus."

At his December 2006 hearing conducted by the undersigned at 
the RO the veteran's representative took exception to the 
above-reported July 2004 VA audio examination findings.  See 
page two of hearing transcript (transcript).  He essentially 
argued that it was inconsistent for the examiner to opine 
that in-service noise exposure caused the veteran to develop 
tinnitus, but did not cause the veteran's claimed bilateral 
hearing loss.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by a continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  The United States 
Court of Appeals for the Federal Circuit has held, however, 
that evidence which is merely cumulative of other evidence in 
the record cannot be new and material even if that evidence 
had not been previously presented to the Board.  Anglin v. 
West, 203 F.3d 1343 (2000).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


Analysis

Initially, the Board must determine whether the veteran has 
indeed submitted new and material evidence sufficient to 
reopen his previously denied claim of entitlement to service 
connection for bilateral hearing loss.  

As was noted above, in July 1996 the RO found that service 
connection was not warranted for bilateral hearing loss as 
hearing loss was not demonstrated.  He did not appeal, and 
that determination is final.  38 U.S.C.A. § 7105. 

The July 1996 decision was based essentially on a finding 
that hearing loss was not shown.  

Relevant evidence added to the record since the July 1996 RO 
rating decision includes the above-mentioned VA medical 
evidence, showing bilateral sensorineural hearing loss in 
February 2001, April 2002, and July 2004.  The respective 
examiners also, in 2002 and 2004, address whether the 
disorder is related to service.  This evidence is new in that 
it presents information not previously of record.  It is 
material, in that it bears "directly and substantially" 
upon the specific matter under consideration.  Hence, it is 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See 38 C.F.R. 
§ 3.156(a).  As the additional evidence is both new and 
material, the claim of service connection for bilateral 
hearing loss is reopened.

The analysis proceeds to a de novo review of the appellant's 
claim.  

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met in light of the 
diagnosis of bilateral sensorineural hearing loss.

The further requirements which need to be satisfied are:  
Evidence of disease or injury in-service, and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records, 
while showing that the veteran was treated for inner ear 
problems, are devoid of any complaints, findings, treatment, 
or diagnosis of any hearing loss.  Further, the above-
discussed VA reports (2002 and 2004) with their respective 
supplied medical opinions clearly and distinctly indicate 
that the veteran's current hearing loss problems are not 
related to any in-service noise exposure.  Consequently, 
direct service connection, i.e., on the basis that bilateral 
hearing loss became manifested in service and has persisted 
since, is not warranted.  

The earliest competent (medical) evidence of complaints 
pertaining to hearing loss was presented in February 2001, at 
which time bilateral sensorineural hearing loss was diagnosed 
in the course of VA treatment.  Thus, pursuant to 38 C.F.R. 
§§ 3.307, 3.309, presumptive service connection for bilateral 
sensorineural hearing loss may not be granted.  

The Board also observes that the lapse of time between 
service separation (1944) and the earliest documentation of 
current disability (2001) is a factor for consideration in 
deciding a service connection claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999).

The veteran's statements/testimony relating his claimed 
hearing loss to service are not competent evidence.  As a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without any competent evidence showing that any of the 
veteran's claimed bilateral hearing loss is related to 
service, the preponderance of the evidence is against the 
claim seeking service connection.  Hence, it must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert.  


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.

Entitlement to service connection for bilateral hearing loss 
is denied on the merits.


REMAND

As concerning the instant increased rating matter, the 
veteran's service-connected rheumatoid arthritis residuals 
are rated under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5002.  A Note to Code 5002 provides for an evaluation either 
based on an active disease process or based on chronic 
residuals, whichever provides for a higher rating. 
 Specifically, that Note states that the "ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis."  Rather, it must be 
determined which of the two possible ratings, for the active 
process or for chronic residuals, provides for the higher 
evaluation and, then, the higher evaluation is to be 
assigned.

For rating chronic residuals, Code 5002 provides that for 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate Codes 
for the specific joint(s) involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

At his December 2006 hearing conducted by the undersigned, 
the veteran indicated that his rheumatoid arthritis affect 
multiple joints in his ankles, knees, hips, fingers, 
shoulders, and elbows.  See page 11 of hearing transcript 
(transcript).  

To comply with the Note to Code 5002, there must be a clear 
consideration by RO adjudicators of the potential rating to 
be assigned based on "chronic residuals."  This means 
assigning an appropriate rating for each joint affected by 
gout and then combining under 38 C.F.R. § 4.25.  This is then 
compared to a possible rating under DC 5002 based on an 
"active process."

It does not appear that the RO has ever assigned an 
appropriate rating for each joint affected by rheumatoid 
arthritis and then compared the resulting combined rating 
with a rating that could be assigned based on the active 
process.  This must be done to determine, as required by the 
Note to Code 5002, which of the two rating methods provides 
for a higher rating.

The veteran also testified that since he was last afforded a 
VA examination for his rheumatic fever residuals in July 2004 
that his condition had "gotten worse."  See page 17 of 
transcript.  The Court has held that when a veteran-claimant 
alleges that his service-connected disability has worsened 
since the last examination, a new examination may be required 
to evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for a new examination.

The veteran also testified in December 2006 that he had been 
in receipt of VA medical treatment for his rheumatic fever 
residuals.  Review of the record shows that the most recent 
records on file are those dated in July 2003 (Birmingham VA 
Medical Center (VAMC)) and August 2003 (Dothan outpatient 
clinic).  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claims. 
 See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they 
must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must also send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the increased rating claim on 
appeal, as outlined by the Court in 
Dingess, supra.

2.  The RO should obtain any pertinent 
outstanding records from the VAMC in 
Birmingham, Alabama since July 2003, and 
from the Dothan VA outpatient clinic 
since August 2003.  If these records are 
not available, certification of such 
should be placed in the record.

3.  The veteran should be scheduled for 
an examination by a physician with 
appropriate expertise to determine the 
nature and severity of any currently 
present rheumatoid arthritis. The 
examiner is to address the following 
matters:

Does the veteran have:  a) weight loss, 
or b) severe impairment of health, or c) 
severely incapacitating exacerbations, or 
d) constitutional manifestations 
producing total incapacitation?

With respect to each joint affected by 
rheumatoid arthritis, state whether there 
is any:  a) pain on use, including during 
flare-ups, b) weakened movement, c) 
excess fatigability or d) incoordination 
on movement.

With respect to each joint affected by 
rheumatoid arthritis, state whether pain 
significantly limits functional ability 
during flare-ups or when the joints are 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  Each 
affected joint should be evaluated and 
discussed, separately.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for residuals of rheumatic fever, 
manifested by arthralgia of multiple 
joints.  If the benefit sought on appeal 
is not granted, the RO must issue a 
supplemental statement of the case 
(SSOC), which should address all evidence 
received in the claims file since the 
February 2005 SSOC, and provide the 
veteran an opportunity to respond.  The 
RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109(b), 7112 (West Supp. 2007).



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


